PER CURIAM.
Based upon this Court’s decision in Prince v. State, 333 So.2d 63 (Fla. 4th D.C.A. 1976), (which was not available to the trial court at the time the proceedings below transpired) the judgment of conviction and sentence of obtaining property by worthless check is reversed, with directions to grant defendant a new trial for failure of the trial court to charge the jury that intent to defraud is an indispensable element of the alleged crime.
REVERSED.
MAGER, C. J., and DOWNEY and AN-STEAD, JJ., concur.
Certiorari denied, Fla., 352 So.2d 175.